Opinion filed December 19, 2013




                                        In The


        Eleventh Court of Appeals
                                      ___________

                              No. 11-13-00331-CR
                                      ___________

              FRANK JIMENEZ ARACARDO, Appellant
                                          V.
                    THE STATE OF TEXAS, Appellee


                    On Appeal from the 104th District Court
                                  Taylor County, Texas
                          Trial Court Cause No. 18921B



                     MEMORANDUM OPINION
      Frank Jimenez Aracardo, Appellant, filed an untimely pro se notice of
appeal from his conviction for the offense of burglary of a habitation. We dismiss
the appeal.
      The documents on file in this case indicate that Appellant’s sentence was
imposed on August 2, 2013, and that his pro se notice of appeal was filed in the
district clerk’s office on November 5, 2013. When the appeal was filed in this
court, we notified Appellant by letter that the notice of appeal appeared to be
untimely and that the trial court had certified that Appellant had no right of appeal.
We requested that Appellant respond on or before November 27, 2013, and show
grounds to continue this appeal. We also informed him that the appeal may be
dismissed. Appellant has not responded.
      Pursuant to TEX. R. APP. P. 26.2, Appellant’s notice of appeal was due to be
filed within thirty days after the date that his sentence was imposed in open court.
A notice of appeal must be in writing and filed with the clerk of the trial court.
TEX. R. APP. P. 25.2(c)(1). Appellant’s notice of appeal was filed with the clerk of
the trial court ninety-five days after sentence was imposed and was, therefore,
untimely. Absent a timely filed notice of appeal or the granting of a timely motion
for extension of time, we do not have jurisdiction to entertain the appeal. Slaton v.
State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519
(Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108 (Tex. Crim. App.
1993). Because we have no jurisdiction, we must dismiss the appeal.
      This appeal is dismissed for want of jurisdiction.


                                                           PER CURIAM


December 19, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          2